Execution Version  

CHANGE IN CONTROL
SEVERANCE AGREEMENT
This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of this 7th day of October, 2013, by and between Empire State
Realty Trust, Inc., a Maryland corporation (the “Company”), and Thomas P. Durels
(the “Executive”).
W I T N E S S E T H:
WHEREAS, Malkin Holdings LLC (the “Supervisor”) intends to effect the
consolidation of certain office and retail properties in Manhattan and the
greater New York metropolitan area and management businesses supervised by the
Supervisor as set forth on Exhibit A into Empire State Realty Trust OP, L.P.
(the “Partnership”) and/or the Company, which Consolidation is conditioned,
among other things, upon the closing of an initial public offering of the
Company’s Class A common stock (the “Consolidation”); and
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change of control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Company desires to ensure Executive’s continued and undivided
dedication to Executive’s duties in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control (as defined in Section 1).
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.    Definitions.
(a)“Accounting Firm” shall have the meaning set forth in Section 7 hereof.
(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid base salary
through the Termination Date, (ii) any unpaid or unreimbursed expenses incurred
through the Termination Date in accordance with Company policy, subject to
submission of written documentation substantiating such expenses, in a form
reasonably acceptable to the Company, (iii) any accrued but unused vacation time
through the Termination Date in accordance with the applicable Company Group
policy and (iv) any benefits provided under the Company’s employee benefit plans
upon a termination of employment, in accordance with the terms contained
therein.




--------------------------------------------------------------------------------




(b)    “Agreement” shall have the meaning set forth in the preamble.
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Cause” shall mean (i) fraudulent actions by Executive in the conduct of
his/her duties for the Company or the conviction of Executive of a felony, (ii)
Executive’s gross neglect of, or willful refusal or failure to perform, the
duties assigned to him/her (other than by reason of physical or mental
incapacity), (iii) Executive’s material breach of any written agreement with the
Company, or (iv) Executive’s material breach of the Code of Business Conduct and
Ethics of the Company or any member of the Company Group. Any such occurrence
described in clause (ii), (iii) or (iv) in the preceding sentence that is
curable shall constitute “Cause” only after the Company has given Executive
sixty (60) days written notice of such violation, and then only if such
occurrence is not cured; provided, however, that Executive shall be provided
such additional time as is reasonably necessary to cure if Executive has, within
such sixty (60) day period, taken reasonable steps designed to cure such
violation. Cause shall not exist without (A) advance written notice provided to
Executive of not less than fourteen (14) days prior to the Termination Date
setting forth the Company’s intention to consider terminating Executive for
Cause including a statement of the anticipated date of termination and the basis
for such termination for Cause, (B) an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board during the fourteen (14) day
period preceding the anticipated date of termination, (C) a duly adopted
resolution of the Board stating that the actions of Executive constituted Cause
and the basis for such termination for Cause, and (D) a written determination
provided by the Board setting forth the acts and/or omissions that form the
basis of such termination for Cause. Any resolution or determination made by the
Board described in the immediately preceding sentence shall require an
affirmative vote of at least a two-thirds majority of the members of the Board
(other than Executive if Executive is a Board member) and shall be subject to de
novo review by an arbitrator. Any purported termination of employment of
Executive by the Company which does not meet each requirement described herein
shall be treated for all purposes as a termination by the Company other than by
reason of a Nonqualifying Termination.
(e)    “Change in Control” shall have the meaning set forth in the Empire State
Realty Trust, Inc. and Empire State Realty OP, L.P. 2013 Equity Incentive Plan.
(f)    “Change in Control Termination Period” shall mean the period of time
beginning with a Change in Control following the Consolidation and ending two
(2) years following such Change in Control.
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(h)    “Company” shall have the meaning set forth in the preamble hereto.
(i)    “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.

-2-



--------------------------------------------------------------------------------




(j)    “Compensation Committee” shall mean the Compensation Committee of the
Board.
(k)    “Confidential Information” shall have the meaning set forth in Section
6(b) hereof.
(l)    “Consolidation” shall have the meaning set forth in the recitals hereto.
(m)    “Delay Period” shall have the meaning set forth in Section 11(a) hereof.
(n)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred eighty (180)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician mutually agreed to by the Company and Executive. The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
(o)    “Earned Bonus” shall have the meaning set forth in Section 2(b) hereof.
(p)    “Excise Tax” shall have the meaning set forth in Section 7 hereof.
(q)    “Executive” shall have the meaning set forth in the preamble hereto.
(r)    “Good Reason” shall mean, without Executive’s written consent, (i) a
material breach by the Company of this Agreement, any agreement evidencing an
equity grant or other long-term incentive award, or any other written agreement
between the Company and Executive, (ii) a diminution of, or reduction or adverse
alteration of, Executive’s titles, duties, authorities or responsibilities or
reporting lines, (iii) any requirement by the Company that Executive relocate to
a principal place of business outside of the New York City metropolitan area, or
(iv) a material reduction in Executive’s base salary or target annual bonus
opportunity. Good Reason shall not exist without Executive providing thirty (30)
days’ written notice of termination to the Company setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice to be
effective, must be provided to the Company within ninety (90) days of the
occurrence of such event. During such thirty (30) day notice period, the Company
shall have the right to cure (if curable) the event that constitutes Good
Reason.
(s)    “Nonqualifying Termination” shall mean a termination of Executive’s
employment with the Company (i) by the Company for Cause, (ii) by Executive for
any reason other than for Good Reason, (iii) as a result of Executive’s death or
(iv) by the Company as a result of Executive’s Disability.
(t)    “Payment” shall have the meaning set forth in Section 7 hereof.
(u)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

-3-



--------------------------------------------------------------------------------




(v)    “Proceeding” shall mean any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other.
(w)    “Release of Claims” shall mean the Release of Claims in the form attached
hereto as Exhibit B.
(x)    “Restricted Period” shall have the meaning set forth in Section 6(c)
hereof.
(y)    “Safe Harbor Amount” shall have the meaning set forth in Section 7
hereof.
(z)    “Severance Benefits” shall have the meaning set forth in Section 4
hereof.
(aa)    “Termination Date” shall mean the date Executive’s employment with the
Company terminates.
Section 2.    Severance Payments.
If Executive’s employment with the Company is terminated during the Change in
Control Termination Period other than by reason of a Nonqualifying Termination,
then the Company shall pay or provide Executive with the following payments or
benefits:
(a)    The Accrued Obligations;
(b)    Any earned but unpaid annual bonus with respect to any completed fiscal
year that has ended prior to the Termination Date, which amount shall be paid at
such time annual bonuses are generally paid to other senior executives of the
Company Group, but in no event later than March 15th following the end of the
fiscal year to which such annual bonus relates (“Earned Bonus”);
(c)    Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs (disregarding
any subjective performance goals and any other exercise by the Compensation
Committee of negative discretion), payment of the annual bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, which amount shall be paid at such time annual
bonuses are generally paid to other senior executives of the Company Group, but
in no event later than March 15th following the last day of the fiscal year in
which the Termination Date occurred;
(d)    Any service-based vesting or service requirements with respect to any
equity grant and other long-term incentive award previously granted to Executive
and then outstanding shall become vested and non-forfeitable as of the
Termination Date and any performance-based equity grant and other long-term
incentive award previously granted to Executive and then outstanding that has
not been earned as of the Termination Date shall be earned at a pro-rata amount
based on the actual performance for the performance period as of the Termination
Date, and, in other respects, such awards shall be governed by the plans,

-4-



--------------------------------------------------------------------------------




programs, agreements, or other documents, as applicable, pursuant to which such
awards were granted;
(e)    An amount equal to two hundred percent (200%) of the sum of (i)
Executive’s then-current base salary and (ii) the average annual cash bonus paid
to Executive over the most recently completed three (3) fiscal years (or if
Executive was not eligible to receive an annual cash bonus with respect to any
of the three (3) fiscal years immediately preceding the fiscal year in which the
Termination Date occurs, the average shall be determined for that period of
fiscal years, if any, for which Executive was eligible to receive an annual cash
bonus), which amount shall be paid in a lump-sum on the sixtieth (60th) day
following the Termination Date; and
(f)    To the extent permitted by applicable law and without penalty to the
Company, subject to Executive’s election of COBRA continuation coverage under
the Company’s group health plan, on the first regularly scheduled payroll date
of each month for the eighteen (18)-month period commencing after the
Termination Date, the Company will pay Executive an amount equal to the
difference between Executive’s monthly COBRA premium cost and the premium cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars); provided, that any payments described herein shall cease in the event
that Executive becomes eligible to receive health benefits from another employer
that are substantially similar to those Executive was entitled to receive
immediately prior to the Termination Date.
Section 3.    Payments Upon Nonqualifying Termination of Employment. 
If Executive’s employment with the Company shall terminate during the Change in
Control Termination Period by reason of a Nonqualifying Termination, then
Executive (or Executive’s beneficiary or estate) shall be entitled to the
Accrued Obligations and, unless Executive is terminated by the Company for
Cause, the Earned Bonus.
Section 4.    Release.
Notwithstanding any provision herein to the contrary, the payment of any amount
or provision of any benefit pursuant to Section 2 hereof (other than the Accrued
Obligations) (collectively, the “Severance Benefits”) shall be conditioned upon
Executive’s execution, delivery to the Company, and non-revocation of the
Release of Claims (and the expiration of any revocation period contained in such
Release of Claims) within sixty (60) days following the Termination Date. If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty (60)
day period, or timely revokes his/her acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance Benefits.
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the Termination Date, but for
the condition on executing the Release of Claims as set forth herein, shall not
be made until the first regularly scheduled payroll

-5-



--------------------------------------------------------------------------------




date following such sixtieth (60th) day, after which any remaining Severance
Benefits shall thereafter be provided to Executive according to the applicable
schedule set forth herein.


Section 5.    Resignations.
Upon any termination of Executive’s employment with the Company, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Executive, Executive shall resign from any and all directorships, committee
memberships, and any other positions Executive holds with the Company or any
other member of the Company Group.
Section 6.    Restrictive Covenants.
(a)    General. Executive acknowledges and agrees that (i) the agreements and
covenants contained in this Section 6 are (A) reasonable and valid in
geographical and temporal scope and in all other respects and (B) essential to
protect the value of the Company Group’s business and assets, and (ii) by
Executive’s employment with the Company, Executive will obtain knowledge,
contacts, know-how, training, and experience, and there is a substantial
probability that such knowledge, know-how, contacts, training, and experience
could be used to the substantial advantage of a competitor of the Company Group
and to the Company Group’s substantial detriment.
(b)    Confidential Information. Except as directed or authorized by the
Company, Executive agrees that he/she will not, at any time during his/her
employment with the Company or thereafter, make use of or divulge to any other
Person any trade or business secret, process, method, or means, or any other
confidential information concerning the business or policies of the Company
Group that he/she may have learned in connection with his/her employment and
that he/she knows to be confidential or proprietary (“Confidential
Information”). Executive’s obligation under this Section 6(b) shall not apply to
any information that (i) is known publicly without the fault of Executive, (ii)
is in the public domain or hereafter enters the public domain without the fault
of Executive, (iii) is known to Executive prior to his/her receipt of such
information from the Company Group, (iv) is hereafter disclosed to Executive by
a third party not under an obligation of confidence to the Company Group, or (v)
is required to be disclosed by Executive to, or by, any governmental or judicial
authority (provided that Executive provides the Company Group with prior notice
of the contemplated disclosure and reasonably cooperates with the Company Group
at its expense in seeking a protective order or other appropriate protection of
such information). Executive agrees not to remove from the premises of any
member of the Company Group, except as an employee, officer or director of the
Company Group in pursuit of the business of the Company Group or except as
specifically permitted in writing by the Board, any document or other object
containing or reflecting any such Confidential Information. Executive recognizes
that all such documents and objects, whether developed by him/her or by someone
else, will be the sole exclusive property of the Company Group. Upon termination
of Executive’s employment, Executive shall forthwith deliver to the Company
Group all such Confidential Information, including, without limitation, all
lists of customers, correspondence, accounts, records, and any

-6-



--------------------------------------------------------------------------------




other documents or property made or held by him/her or under his/her control in
relation to the business or affairs of the Company Group, and no copy of any
such Confidential Information shall be retained by him/her.
(c)    Non-Competition. Executive covenants and agrees that during the period
commencing on the Consolidation and ending on the twenty-four (24) month
anniversary of the Termination Date (the “Restricted Period”), Executive shall
not, directly or indirectly (individually, or through or on behalf of another
entity as owner, partner, agent, employee, consultant, or in any other
capacity), engage, participate or assist, as an owner, partner, employee,
consultant, director, officer, trustee or agent in any element of the Business
(as defined below). Notwithstanding anything herein to the contrary, this
Section 6(c) shall not prevent Executive from (i) acquiring as an investment
securities representing not more than one percent (1%) of the outstanding voting
securities of any publicly held corporation engaged in the Business or from
indirectly acquiring securities of any company engaged in the Business as a
result of being a passive investor in any mutual fund, hedge fund, private
equity fund, or similar pooled account so long as Executive’s interest therein
is less than one percent (1%) and he/she has no role in selecting, managing or
advising with respect to investments thereof, or (ii) providing services to any
entity whose primary business activity is not an element of the Business or a
subsidiary, division or unit of any entity that engages in the Business so long
as Executive and such subsidiary, division or unit does not engage in the
Business so long as Executive provides written notice to the Company at least
ten (10) business days prior to the commencement of providing any services to
such subsidiary, division or unit. For the purposes of this Section 6(c), the
“Business” shall mean the acquisition, development, management, leasing or
financing of any office or retail real estate property located in New York
County, New York, Fairfield County, Connecticut, Westchester County, New York,
and any other geographic area in which the Company engages in such activities
and any business activity that represents a significant portion of the business
activity of the Company (measured as at least ten percent (10%) of the Company’s
revenues on a trailing 12-month basis).
(d)    Non-Interference. During the Restricted Period, Executive shall not,
directly or indirectly, for his/her own account or for the account of any other
Person, (i) encourage, solicit or induce, or in any manner attempt to encourage,
solicit or induce, any Person employed by, or providing consulting services to
the Company Group to terminate such Person’s employment or services (or, in the
case of a consultant, to materially reduce such services) with the Company
Group, (ii) hire any Person who was employed by the Company Group within the
twelve (12) month period prior to the date of such hiring, or (iii) encourage,
solicit or induce, or in any manner attempt to encourage, solicit or induce any
tenant, customer, supplier, licensee or other business relation to cease doing
business with or reduce the amount of business conducted with the Company Group,
or in any way interfering with the relationship of any such tenant, customer,
supplier, licensee, or other business relation and the Company Group.
(e)    Mutual Non-Disparagement. During Executive’s employment with the Company
and at all times following Executive’s termination of employment for any reason,
(i) Executive covenants and agrees that he/she will not, nor induce others to,
disparage any

-7-



--------------------------------------------------------------------------------




member of the Company Group, its past and present officers, directors,
employees, products or services and (ii) the Company shall not, and shall
instruct members of its Board and the senior executives of the Company Group not
to, disparage Executive. Nothing herein shall prohibit any party (i) from
disclosing that Executive is no longer employed by the Company, (ii) from
responding truthfully to any governmental investigation, legal process or
inquiry related thereto, (iii) from making a good faith rebuttal of the other
party’s untrue or misleading statement. For purposes of this Agreement, the term
“disparage” means any statements, whether orally, in writing or through any
medium (including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication), that
intentionally disparage, defame, or otherwise damage or assail the reputation,
integrity or professionalism of the other party.
(f)    Post-Termination Cooperation. Executive agrees that following the
termination of his/her employment, he/she will continue to provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any Proceeding relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge. The Company shall pay Executive at
an hourly rate based upon Executive’s Base Salary as of the Termination Date and
reimburse Executive for reasonable out-of-pocket expenses incurred with respect
to his/her compliance with this Section 6(f). Executive also agrees that, in the
event that he/she is subpoenaed by any Person (including, but not limited to,
any government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to his/her employment by
the Company and/or any other member of the Company Group, he/she will give
prompt notice of such request to the Company and will make no disclosure until
the Company Group has had a reasonable opportunity to contest the right of the
requesting Person. Without limiting the generality of the foregoing, to the
extent any member of the Company Group seeks Executive’s assistance, the Company
Group will use reasonable commercial efforts, whenever possible, to provide
Executive with reasonable advance notice of its need for him/her and will
attempt to coordinate with Executive the time and place at which Executive’s
assistance will be provided with the goal of minimizing the impact of such
assistance on any other material pre-scheduled business commitment that
Executive may have. Executive’s cooperation described in this Section 6(f) shall
be subject to the term of the indemnification agreement between Executive, the
Company and the Partnership and the indemnification provisions under the
Company’s by-laws.
(g)    Blue Pencil. If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 6 unenforceable, the other provisions of this Section 6 shall
nevertheless stand, and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
(h)    Breach of Restrictive Covenants. Without limiting the remedies available
to the Company Group, Executive acknowledges that a breach of any of the
covenants contained in Section 6 hereof may result in material irreparable
injury to the Company Group

-8-



--------------------------------------------------------------------------------




for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely, and that in the event of such a
breach or threat thereof, the Company Group shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction,
without the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach of Section 6 hereof, restraining Executive from
engaging in activities prohibited by Section 6 hereof or such other relief as
may be required specifically to enforce any of the covenants in Section 6
hereof.


Section 7.    Golden Parachute Tax Provisions.
If there is a change in ownership or control of the Company that would cause any
payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”). If a reduction in the Payments is necessary so that the Payments equal
the Safe Harbor Amount and none of the Payments constitutes nonqualified
deferred compensation, then the reduction shall occur in the manner Executive
elects in writing prior to the date of payment. If any Payment constitutes
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) or if Executive fails to elect an order, then the Payments to be reduced
will be determined in a manner which has the least economic cost to Executive
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when payment would have been made to Executive, until the
reduction is achieved. All determinations required to be made under this Section
7, including whether and when the Safe Harbor Amount is required and the amount
of the reduction of the Payments and the assumptions to be utilized in arriving
at such determination, shall be made by a certified public accounting firm
designated by the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon Company and Executive.
Section 8.    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him/her in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from his/her own tax advisors regarding this
Agreement and payments that may be made to him/her pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

-9-



--------------------------------------------------------------------------------




Section 9.    Scope of Agreement.
Nothing in this Agreement shall be deemed to alter the “at-will” nature of
Executive’s employment or entitle Executive to continued employment with the
Company.
Section 10.    Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 2(f), the amount of any payment provided for pursuant to
this Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise
Section 11.    Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary—
(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)    The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Section 409A of the Code and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in accordance with
such intent.

-10-



--------------------------------------------------------------------------------




Section 12.    Successors and Assigns; No Third-Party Beneficiaries.
(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company will provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith.
(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)    No Third-Party Beneficiaries. Except as otherwise set forth in Section
12(b) hereof, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
Section 13.    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 14.    Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof
Section 15.    Governing Law; Interpretation.

-11-



--------------------------------------------------------------------------------




This Agreement shall be construed in accordance with and governed for all
purposes by the laws and public policy (other than conflict of laws principles)
of the State of New York applicable to contracts executed and to be wholly
performed therein.
Section 16.    Dispute Resolution.
Except to the extent necessary for the Company or any member of the Company
Group or their successors or assigns to seek injunctive relief or other
equitable relief described in Section 6(h), arbitration will be the method of
resolving disputes under this Agreement. Notwithstanding the foregoing, the
parties agree that before proceeding to arbitration, they will attempt in good
faith to promptly resolve such dispute by mediation in New York, New York. The
mediation will commence within forty-five (45) days of request therefore and
will be before a single mediator selected by the Company and Executive from a
list provided by Judicial Arbitration and Mediation Services, Inc. (“JAMS”). If
the parties are unable to mutually select a mediator, then the mediator shall be
appointed by JAMS. If any dispute is not resolved to the satisfaction of the
parties in mediation or, unless the parties mutually agree otherwise, the
dispute remains unresolved following thirty (30) days after the commencement of
the mediation, the arbitration shall be held before a single arbitrator selected
by the Company and Executive from a list provided by JAMS. All arbitrations
arising out of this Agreement shall be conducted in New York, New York in
accordance with the JAMS rules then in effect for executive employment disputes
and arbitrations. If the Company and Executive cannot agree on a single
arbitrator, the arbitration shall be conducted before a panel of three
arbitrators, one selected by each party hereto and the third arbitrator selected
by the parties’ two arbitrators from a list provided by JAMS. Any award entered
by the arbitrator shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of this Agreement. The
Company shall be responsible for paying the fees and costs of the mediator and
arbitrator along with other mediation or arbitration-specific fees (except, if
applicable, Executive’s petitioner’s filing fees) and its own expenses and
Executive shall be responsible for his/her own expenses relating to the conduct
of the mediation or arbitration (including reasonable attorneys’ fees and
expenses), provided, however, the Company shall reimburse Executive for his/her
costs and expenses in connection with such contest or dispute in the event
Executive prevails, as determined by the arbitrator.
Section 17.    Notices.
(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and

-12-



--------------------------------------------------------------------------------




communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records
(b)    Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 18.    Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.




Section 19.    Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
Section 20.    Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 2
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 21.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable data format
(.pdf) file or image file attachment.
Section 22.    Termination.
(a)    This Agreement shall terminate two (2) years after the date of any
written notification from the Company to Executive terminating this Agreement;
provided, however, that if a Change in Control occurs while this Agreement is
still operative, any written notification to Executive terminating this
Agreement (including any written notification given prior to such Change in
Control), shall not be effective prior to the end of the Change in Control
Termination Period; and provided, further, that this Agreement shall continue in
effect

-13-



--------------------------------------------------------------------------------




following any termination of employment that is not a Nonqualifying Termination
which occurs prior to such termination with respect to all rights and
obligations accruing as a result of such termination.


*    *    *
[Signatures to appear on the following page.]













-14-



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


EMPIRE STATE REALTY TRUST, INC.
 
 
 
 
 
By:
/s/ Thomas N. Keltner, Jr.
 
 
Name:
Thomas N. Keltner, Jr.
 
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
 


EXECUTIVE
 
 
 
 
 
/s/ Thomas P. Durels.
 
Name:
Thomas P. Durels
 




































[Signature Page to Thomas P. Durels Change in Control Severance Agreement]



--------------------------------------------------------------------------------

        

Exhibit A


The following office and retail properties being contributed to the Partnership
and/or the Company in the Consolidation:
•    Empire State Building, New York, New York
•    One Grand Central Place, New York, New York
•    250 West 57th Street, New York, New York
•    501 Seventh Avenue, New York, New York
•    1333 Broadway, New York, New York
•    1350 Broadway, New York, New York
•    1359 Broadway, New York, New York
•    10 Bank Street, White Plains, New York
•    1542 Third Avenue, New York, New York
•    383 Main Avenue, Norwalk, Connecticut
•    69-97 Main Street, Westport, Connecticut
•    77 West 55th Street, New York, New York
•    1010 Third Avenue, New York, New York
•    Metro Center, One Station Place, Stamford, Connecticut
•    10 Union Square, New York, New York
•    103-107 Main Street, Westport, Connecticut
•    First Stamford Place, Stamford, Connecticut
•    500 Mamaroneck Avenue, Harrison, New York
•    Metro Tower (Parcel of land known as Parcel T), Stamford, Connecticut


The following management companies are being merged into the Partnership and/or
the Company in the Consolidation:
•    Malkin Holdings LLC
•    Malkin Properties, L.L.C.
•    Malkin Properties of New York, L.L.C.
•    Malkin Properties of Connecticut, Inc.
•    Malkin Construction Corp.








--------------------------------------------------------------------------------

        

Exhibit B


RELEASE OF CLAIMS


In consideration of the promises set forth in that certain Change in Control
Severance Agreement between Thomas P. Durels (hereinafter referred to as “you”
or “your”) and Empire State Realty Trust, Inc., a Maryland Corporation (the
“Company”), dated as of October 7, 2013 (the “Change in Control Severance
Agreement”), you agree as follows in this General Release of Claims (this
“Release”), dated as of _______, 20__:


Section 1.    Opportunity for Review and Revocation. You have [twenty-one
(21)][forty-five (45)] days to review and consider this Release. Notwithstanding
anything contained herein to the contrary, this Release will not become
effective or enforceable for a period of seven (7) calendar days following the
date of its execution, during which time you may revoke your acceptance of this
Release by notifying __________________, in writing. To be effective, such
revocation must be received by the Company no later than 5:00 p.m. on the
seventh calendar day following its execution. Provided that this Release is
executed and you do not revoke it, the eighth (8th) day following the date on
which this Release is executed shall be its effective date (the “Effective
Date”). In the event of your revocation of this Release pursuant to this
Section 1, this Release will be null and void and of no effect, and the Company
will have no obligations hereunder.
Section 2.    Release and Waiver of Claims.
(a)    As used in this Release, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)    For and in consideration of the Severance Benefits (as defined in the
Change in Control Severance Agreement), and other good and valuable
consideration, you, for and on behalf of yourself and your heirs,
administrators, executors, and assigns, effective as of the Effective Date, do
fully and forever release, remise, and discharge the Company, its direct and
indirect parents, subsidiaries and affiliates, and their respective successors
and assigns, together with their respective officers, directors, partners,
stockholders, employees, and agents (collectively, the “Group”), from any and
all claims whatsoever up to the date hereof which you had, may have had, or now
have against the Group, whether known or unknown, for or by reason of any
matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation. This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state and local laws,




--------------------------------------------------------------------------------




the common law and any other purported restriction on an employer’s right to
terminate the employment of employees.
(c)    You acknowledge and agree that as of the date you execute this Release,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraph.
(d)    You specifically release all claims relating to your employment and its
termination under ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.
(e)    Notwithstanding any provision of this Release to the contrary, by
executing this Release, you are not releasing any claims relating to: (i) your
rights with respect to the Severance Benefits and any other rights under your
Change in Control Severance Agreement or any other written agreement by and
between you and the Company that survive the termination of your employment;
(ii) any rights to accrued, vested benefits that you have under the employee
benefit and fringe benefit plans, programs and arrangements of the Group; (iii)
any claims that cannot be waived by law and any claims that may arise after the
date on which you sign this Release; (iv) any rights that you have as a
stockholder of the Company or an equity holder of any member of the Group; or
(v) any indemnification rights (including advancement and reimbursement of legal
fees and expenses) you may have as a former officer or director of the Company
or its subsidiaries or affiliates or coverage under directors and officers
liability insurance.
Section 3.    Knowing and Voluntary Waiver. You expressly acknowledge and agree
that you:
(a)    Are able to read the language, and understand the meaning and effect, of
this Release;
(b)    Have no physical or mental impairment of any kind that has interfered
with your ability to read and understand the meaning of this Release or its
terms, and that your not acting under the influence of any medication, drug, or
chemical of any type in entering into this Release;
(c)    Are specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay you the Severance Benefits in
consideration for your agreement to accept it in full settlement of all possible
claims you might have or ever have had, and because of your execution of this
Release;
(d)    Acknowledge that, but for your execution of this Release, you would not
be entitled to the Severance Benefits;
(e)    Understand that, by entering into this Release, you do not waive rights
or claims under ADEA that may arise after the date you execute this Release;

-2-



--------------------------------------------------------------------------------




(f)    Had or could have had [twenty-one (21)][forty-five (45)] days from the
date of your termination of employment (the “Release Expiration Date”) in which
to review and consider this Release and that if I execute this Release prior to
the Release Expiration Date, you have voluntarily and knowingly waived the
remainder of the review period;
(g)    Have not relied upon any representation or statement not set forth in
this Release or the Change in Control Severance Agreement made by the Company or
any of its representatives;
(h)    Were advised to consult with your attorney regarding the terms and effect
of this Release; and
(i)    Have signed this Release knowingly and voluntarily.
Section 4.     No Suit. You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge, or lawsuit against any member of the Group regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge, or lawsuit, you agree
that you shall cause such complaint, charge, or lawsuit to be dismissed with
prejudice and you shall pay any and all costs required in obtaining a dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Group against whom I have filed such a
complaint, charge, or lawsuit. This paragraph shall not apply, however, to a
claim of age discrimination under ADEA or to any non-waivable right to file a
charge with the United States Equal Employment Opportunity Commission (the
“EEOC”); provided, however, that if the EEOC were to pursue any claims relating
to your employment with the Company, you agree that you shall not be entitled to
recover any monetary damages or any other remedies or benefits as a result and
that this Release and Section 2 of the Change in Control Severance Agreement
will control as the exclusive remedy and full settlement of all such claims by
you. You hereby agree to waive any and all claims to re-employment with the
Company or any other member of the Group and affirmatively agree not to seek
further employment with the Company or any other member of the Group.
Section 5.     Successors and Assigns. The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.
Section 6.    Severability. If any provision of this Release shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release.
Section 7.    Governing Law. This Release shall be governed by and construed in
accordance with Federal law and the laws of the State of New York, applicable to
releases made and to be performed in that State.

-3-



--------------------------------------------------------------------------------







-4-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Release has been executed as of the date first written
above.



THOMAS P. DURELS


